DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I in the reply filed on October 4, 2022 is acknowledged.
Claim Objections
Claim 4 is objected to because of the use of “are positioned”.  The images are “aligned” when the coils are “aligned”.  It appears that both instances of “are positioned” should be “are aligned”.
Claim 5 is objected to because it should end with “at the time of alignment”.  “time of positioning” is incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kossi (US 2014/0002013).
With respect to claim 1, Kossi discloses a power transmission and reception system (fig 1-3; par 27-44), comprising: 
a first device (140) including an outer surface on which a first image is represented (figs 3A-B show a star image; par 43); and 
a second device (102) including an outer surface on which a second image is represented (indicator 300; par 43), the second device being placed on the first device (par 36), 
wherein one of the first device and the second device is a power transmission device including a power transmission unit (140 is a wireless charger/transmitter), 
the other of the first device and the second device is a power reception device including a power reception unit (102 is portable device to receive wireless power; see par 27), and 
when the power transmission device and the power reception device are positioned such that the first image and the second image are aligned (fig 3B; par 43), power is capable of being fed such that a received voltage is greater than or equal to a predetermined value at the time of transmitting power to the power reception unit from the power transmission unit (par 35, last sentence, par 37, 44).  
Kossi discloses a portable wireless receiver apparatus is placed on a wireless charger.  The apparatus includes a display showing an image that corresponds to an image that is present on the charger.  When the two images align (fig 3B), the apparatus is aligned for optimal efficiency.  The optimal efficiency inherently means that the “received voltage is greater than or equal to a predetermined value”.  
The Examiner notes that the claim does not define what this predetermined value is.  First, it could be an arbitrarily low potential, like zero volts.  In this case, voltage received by the apparatus would always be higher than the value.  The claim also does not indicate any consequence for when the received voltage is less than the predetermined value.  Second, the recitation that voltage is greater than a predetermined value does not impart any structure relating to a voltage sensor or a comparator (or the like) to ensure that received voltage is, in fact, greater than or equal to a predetermined value. 
Thus, the “greater than or equal to a predetermined value” does not impart any specific structure or functionality into the claim.  Because Kossi receives power, there inherently exists a voltage component (power equals voltage times current), and this voltage is greater than or equal to an arbitrarily low voltage.
With respect to claim 2, Kossi discloses the second device includes a display unit (interface 22 and/or indicator 300; par 34, 43) displaying a still image having a shape corresponding to the first image as the second image.  
With respect to claim 3, Kossi discloses the power transmission unit is a power transmission coil in the power transmission device (not shown in the figures, discussed in par 35), and the power reception unit is a power reception coil (28; par 27) in the power reception device.  
With respect to claim 4, Kossi discloses the first image and the second image are positioned such that a center of the power transmission coil and a center of the power reception coil are positioned (fig 3B).  Kossi discloses the centers of the coils are aligned (because it discloses optimal power transfer) when the images are aligned.  
With respect to claim 5, Kossi discloses each of the first image and the second image includes a line (any of the 10 lines of the star) proceeding to a position facing the center of the power transmission coil and the power reception coil, and the line of a small device among the power transmission device and the power reception device extends to a lateral end side of the small device (see fig 3A and 3B), and the line of a large device among the power transmission device and the power reception device extends to protrude from the lateral end of the small device at the time of positioning (at the time of “alignment”; see fig 3B).  
With respect to claim 8, Kossi discloses the display unit displays the second image, in accordance with an instruction of a user (par 34).  User input causes the user interface to display the image.
With respect to claim 9, Kossi discloses a display control unit (processor 20) controlling display and non-display of the second image on the display unit (par 34).  The processor controls the apparatus’ functionality, including when the screen is on/off, as is well known in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kossi in view of Lin (EP 3,675,325).
With respect to claim 5, this is an alternative rejection, relying on the possibility that the phrase “a line proceeding to a position facing the center of the power transmission coil and the power reception coil” actually means a line that points at (or passes through) the coil center.  Kossi discloses an alignment image, but does not expressly disclose an image that uses a line proceeding to a position facing the center of the transmit/receive coils. 
Lin (fig 4; par 22) discloses a wireless power transfer system with an image alignment mechanism, comprising: a first device (30) that a wireless power charger displaying a first image (33); and a second device (20) that is a portable wireless power receiver displaying a second image (22).  When the two images align, power transfer is optimal (par 22).
Lin discloses each of the first image and the second image includes a line (22, 33) proceeding to a position facing the center of the power transmission coil and the power reception coil, and the line of a small device among the power transmission device and the power reception device extends to a lateral end side of the small device (see fig 4), and the line of a large device among the power transmission device and the power reception device extends to protrude from the lateral end of the small device at the time of positioning (at the time of “alignment”; see fig 4).  
Kossi and Lin are analogous because they are from the same field of endeavor, namely wireless power transfer systems with image alignment.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the star disclosed in Kossi with a line (passing through the center of the coils), as taught by Lin.  The motivation for doing so would have been to change one known alignment figure for another.  Further, Kossi does not mandate that a star shape is the only possibility.  Because Kossi does not limit its image to a star, the skilled artisan would have understood that other shapes are possible.
With respect to claim 6, Lin discloses the first image includes two or more lines (33) intersecting with each other at the position facing the center of the power transmission coil and the power reception coil.  Lin discloses an “X” on the charger device (two lines 33 intersecting), but only discloses one line (22) on the apparatus.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the “X” on the charger (or the one line on the apparatus) to have the same shape (two lines) on the apparatus.  The motivation for doing so would have been the obviousness of the duplication of parts.  MPEP §2144.04(VI)(B).
As Line discloses two alignment reference markers (horizontal line and vertical line), the skilled artisan would have been motivated to use both to more accurately align the apparatus.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kossi in view of Lin and Hong (US 2016/0344241). 
Lin discloses the alignment image uses two lines intersecting with each other, but does not expressly disclose ring-shaped lines.  Hong discloses a wireless power transfer system (fig 6; par 111-115) with an image alignment mechanism, comprising: a first device (200) that a wireless power charger displaying a first image; and a second device (100) that is a portable wireless power receiver displaying a second image (161).  When the two images align, power transfer is optimal (par 111).  Hong further discloses each of the first image and the second image includes ring-shaped lines radially arranged from the position facing the center of the power transmission coil and the power reception coil (lines 161 with or without 163).  
The combination and Hong are analogous because they are from the same field of endeavor, namely wireless power transfer systems with image alignment.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine the intersecting lines taught by Lin with the ring lines taught by Hong.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  The more alignment indicators that are used, the more accurately the optimal alignment position can be found.
All three references disclose that alignment images are known.  All three references use a larger first image that protrudes (sticks out) from behind the second device.  Coils alignment is achieved when the images are aligned (when the lines of the second image complete the picture of the first image).  Adding more alignment images is within the level of ordinary skill in the art.  More indicators makes the positioning that much more accurate.  The combination is predictable because all of the image systems produce a similar result (alignment of the receiver on the transmitter).  The only issue is how many lines are there to align.  Kossi disclose a star with ten lines – thus, modifying Lin’s two lines to also include a ring (one more line) is within the level of ordinary skill.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836